                   Case 2:20-cv-02171-JAM-KJN Document 8 Filed 11/10/20 Page 1 of 2


              1 HANSON BRIDGETT LLP
                KATHRYN E. DOI, SBN 121979
              2 ANDREW W. STROUD, SBN 126475
                500 Capitol Mall, Suite 1500
              3 Sacramento, California 95814
                Telephone: (916) 442-3333
              4 Facsimile:   (916) 442-2348
                Email: kdoi@hansonbridgett.com
              5        astroud@hansonbridgett.com

              6 REGINA M. BOYLE, SBN 164181
                LAW OFFICE OF REGINA M. BOYLE
              7 Post Office Box 163479
                5531 7th Avenue
              8 Sacramento, California 95816-9479
                Telephone: (916) 930-0930
              9 Email: rboyle@cliniclaw.com

             10 Attorneys for Plaintiffs
                COMMUNITY HEALTH CENTER
             11 ALLIANCE FOR PATIENT ACCESS, ET AL.

             12                              UNITED STATES DISTRICT COURT

             13              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

             14

             15 COMMUNITY HEALTH CENTER                          Case No. 2:20-CV-02171-JAM-KJN
                ALLIANCE FOR PATIENT ACCESS, ET
             16 AL.,                                             STIPULATION AND ORDER RE:
                                                                 BRIEFING SCHEDULE
             17                Plaintiffs,

             18         v.

             19 WILLIAM LIGHTBOURNE, Director of the
                California Department of Health Care
             20 Services, CALIFORNIA DEPARTMENT
                OF HEALTH CARE SERVICES,
             21
                             Defendants.
             22

             23         Plaintiffs and Defendants hereby stipulate to the following briefing schedule in
             24 connection with Plaintiffs’ motion for a temporary restraining order:

             25         1.     Plaintiffs shall file their motion for a temporary restraining order by close of
             26 business on Monday, November 9, 2020.

             27         2.     The due date for Defendants’ brief and supporting documents in opposition
             28 to Plaintiffs’ motion for a temporary restraining order shall be the close of business on

                                                               -1-
17017646.1                              STIPULATION AND ORDER RE BRIEFING SCHEDULE
                  Case 2:20-cv-02171-JAM-KJN Document 8 Filed 11/10/20 Page 2 of 2


             1 Wednesday, November 18, 2020.

             2        3.    The due date for Plaintiffs’ reply brief and supporting documents shall be

             3 the close of business on Friday, November 20, 2020.

             4        The hearing, if any, on the motion will be heard on a date and time established by

             5 the Court.

             6

             7 DATED: November 9, 2020                       HANSON BRIDGETT LLP

             8

             9                                         By:          /s/ Kathryn E. Doi
                                                             KATHRYN E. DOI
             10                                              ANDREW W. STROUD
                                                             Attorneys for Plaintiffs
             11

             12 DATED: November 9, 2020                      LAW OFFICES OF REGINA M. BOYLE
             13

             14                                        By:          /s/ Regina M. Boyle
             15                                              REGINA M. BOYLE
                                                             Attorneys for Plaintiffs
             16

             17 DATED: November 9, 2020                      CALIFORNIA DEPARTMENT OF JUSTICE
                                                             OFFICE OF THE ATTORNEY GENERAL
             18

             19                                        By:          /s/ Marianne Pansa
             20                                              MARIANNE PANSA
                                                             MEGAN SAMMUT
             21                                              Attorneys for Defendants

             22

             23       IT IS SO ORDERED.

             24

             25

             26 DATED: November 10, 2020                 /s/ John A. Mendez
                                                         THE HONORABLE JOHN A. MENDEZ
             27
                                                         UNITED STATES DISTRICT COURT JUDGE
             28

                                                             -2-
17017646.1                           STIPULATION AND ORDER RE BRIEFING SCHEDULE
